DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-3 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a tip on the end of the tube" in line 2. There is insufficient antecedent basis for this limitation in the claim. Thus the claim is indefinite. Dependent Claim 3 is indefinite as depending from an indefinite base claim. For the sake of compact prosecution, the Examiner will examine the claim as if it recited “a tip on an end of the tube”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over DeYoung et al. (US 2021/0237321 A1, hereinafter “DeYoung”) in view of Fitzpatrick (US 2016/0279841 A1), and further in view of Koga et al. (US 2016/0288390 A1, hereinafter “Koga”). 
Regarding Claim 1, DeYoung discloses a method and apparatus for shuttle injection molding that requires two bottom mold halves (two bottom sections) for one top mold half (top section), and while the first bottom section is in use, the second bottom section can be loaded with inserts (fixtures) ([0002]). The top section is clamped to a stationary or fixed half of the injection molding machine ([0016]). When the press opens, the first bottom section shuttles out to eject the part and be reloaded with fixtures, while the second bottom section shuttles into its place ([0002]), thus a shuttle mold system. A fixture may be set into a mold comprising a mold cavity having at least one cavity feature, injecting a plastic material into the mold cavity and at least partially encapsulating the fixture to form a part with at least one part feature corresponding to the at least one cavity feature, and removing the part from the mold ([0004]). DeYoung does not explicitly disclose the injection molding machine is a vertical injection molding machine, disclose the two bottom sections are mounted 180 degrees from each other on a rotating table, and disclose the table rotates 180 degrees for removal of parts and inserting fixture for the next device manufacture cycle.
In the same field of endeavor, injection molding with a shuttle mold system, Fitzpatrick discloses a shuttle mold system mounted in an injection molding machine with the mold clamp having a vertical clamp structure, thus opening and closing vertically ([0086]; Fig. 8A), and thus is a vertical injection molding machine. The apparatus may be used for molding temperature and pressure sensitive bio-based application such as for medical devices ([0107]). Fitzpatrick teaches a side-to-side shuttle table that requires two independent bottom mold halves, and once the cycle completes and a first bottom mold half is filled, the clamp press opens and the side-to-side shuttle table moves in a lateral direction to remove the first bottom mold half from the press area and to pull a second bottom mold half into the clamp area on a common shuttle bed from the opposing lateral direction ([0087]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the DeYoung invention of an apparatus for injection molding with a shuttle mold system, as discussed above, with the Fitzpatrick teaching of injection molding medical devices using a shuttle mold system with the mold clamp and mold arranged vertically. One would be motivated to combine them by a desire to gain the benefit of being able to unload and load one bottom section while another bottom section is being injected to produce medical devices, as taught by Fitzpatrick [0087].
The combination DeYoung and Fitzpatrick do not explicitly disclose the two bottom sections are mounted 180 degrees from each other on a rotating table, and disclose the table rotates 180 degrees for removal of parts and inserting fixture for the next device manufacture cycle.
In the same field of endeavor, injection molding with a shuttle mold system, Koga discloses an injection molding device comprising a fixed mold (first bottom section, 1), and movable mold (top section, 3), and an intermediate mold plate (2) that is part of the runner system ([0026]; Fig. 1). The first bottom section has two cavities (Fig. 2). The first bottom section is arranged on a turn table (rotating table, 5) along with a second bottom section arranged opposite the first bottom section so that the two bottom sections are mounted 180 degrees from each other (Figs. 1, 10). The rotating table can turn around a vertical center axis (O), and plural sets of bottom sections are installed on the rotating table and are turned by the rotation of the rotating table between an injection stage (S1) which is in proximity to the injection device, and a mold opening stage (S2) ([0033]; Fig. 10). Paragraphs [0029-0043] describe in detail the molding process, including at the opening stage loading the first bottom section with substrates (fixtures), rotating the first bottom section into the injection stage while the second bottom section rotates out from the injection section to the opening section, and removing the molded part, and in the injection stage the injection device injects molding material into the bottom section, onto the fixture, to make the part ([0029-0043]). Thus, after molding the rotating table rotates 180 degrees for removal of parts and inserting fixtures for the next device manufacture cycle.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination DeYoung and Fitzpatrick invention as discussed above, with the Koga teaching of using a rotating table-type of shuttle mold system mounted in a vertical injection molding machine. One would be motivated to combine them by a desire to gain the benefit of improved efficiency of the molding cycle by being able to load and unload one bottom section while injection molding another bottom section, as taught by Koga [0045].
Regarding Claims 2-3, the limitations of Claim 1 from which Claims 2-3 depend are disclosed by the combination DeYoung and Fitzpatrick and Koga as discussed above. Claims 2-3 recite limitations that merely describe a product intended to be molded with the apparatus, thus they recite an intended use of the apparatus. This is given little patentable weight. It has been shown above that the injection molding apparatus of the combination DeYoung and Fitzpatrick and Koga is capable of use to mold medical devices and to overmold an inserted fixture. One of ordinary skill in the art would recognize the specifics of the intended molded product to be a design choice of the user. Therefore, a prima facie case of obviousness is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743